                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION




ANTHONY LAVON AUSTIN,

               Plaintiff,

v.                                       Case No. 3:18-cv-484-J-34MCR

DR. DANA BARNES, et al.,

               Defendants.


                               ORDER

                             I. Status

     Plaintiff Anthony Lavon Austin, an inmate of the Florida penal

system, initiated this action on April 12, 2018, by filing a pro se

Civil Rights Complaint (Doc. 1). He filed an Amended Complaint (AC;

Doc. 5) with exhibits (Docs. 5-1 through 5-16) on May 25, 2018. In

the AC, Austin asserts claims pursuant to 42 U.S.C. § 1983 against

the following Defendants: (1) Dr. Dana Barnes, M.D.; (2) Detective

E. Valerio, Jacksonville Sheriff's Office (JSO); (3) JSO Detective

G. Thompkins; (4) JSO Detective J.E. Bisque; (5) JSO Detective Z.M.

Anderson; (6) Dr. Kuhn, M.D.; and (7) JSO Officer Kerns.1 He

alleges that the Defendants violated his federal constitutional

rights when Thompkins used excessive force against him during an

April 11, 2014 arrest, and Barnes, Valerio, and Anderson denied him

     1
       The Court dismissed Austin's claims against Defendants
Kerns, Bisque, and Kuhn on January 8, 2019. See Order (Doc. 33).
timely and proper medical care. As relief, he seeks compensatory,

punitive, and nominal damages.

     This matter is before the Court on Defendants Valerio and

Anderson's Motion to Dismiss (Motion; Doc. 21), Thompkins' Motion

to Dismiss (Thompkins Motion; Doc. 34), and Barnes' Motion to

Dismiss (Barnes Motion; Doc. 35). The Court advised Austin that

granting a motion to dismiss would be an adjudication of the case

that could foreclose subsequent litigation on the matter, and gave

him an opportunity to respond. See Order (Doc. 9). Austin filed

responses in opposition to the Motions, see Responses (Docs. 36,

42, 43), and the Motions are ripe for review.

                   II. Plaintiff's Allegations2

     As to the underlying facts of his claims, Austin asserts that

a JSO narcotics takedown team arrested him on Friday, April 11,

2014, after Defendant Thompkins, posing as a drug user, tried to

buy marijuana from him. See AC at 5. He states that he told

Thompkins that he did not sell drugs, was on worker's compensation,

and ultimately would need a job. See id. According to Austin, he


     2
       In considering a motion to dismiss, the Court must accept
all factual allegations in the AC as true, consider the allegations
in the light most favorable to the plaintiff, and accept all
reasonable inferences that can be drawn from such allegations.
Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291, 1297 (11th
Cir. 2015) (quotations and citations omitted). As such, the recited
facts are drawn from the AC and may differ from those that
ultimately can be proved. Additionally, because this matter is
before the Court on motions to dismiss filed by Valerio, Anderson,
Thompkins, and Barnes, the Court's recitation of the facts will
focus on Austin's allegations as to these Defendants.

                                 2
heard screeching car tires and accelerated engines, and saw masked

officers pointing guns at him. See id. He avers that he "attempted

to run to the officers," as he screamed "my arm[,] my arm" before

they could hurt him. Id. He maintains that "Thompkins placed his

foot out in front of [Austin] to trip [him], and [Austin] "fell

hard to the ground" on his "already injured shoulder." Id. Austin

avers that Officer Bisque put his knee in the middle of Austin's

lower back, yanked Austin's arms "real hard" behind his back,

placed zip ties on his wrists, and picked him up off the ground.

Id. According to Austin, Defendant Anderson interviewed him, and

Defendant Valerio transported him to the Duval County Jail (Jail)

instead of an emergency room. See id. at 6. He states that he

explained to an intake nurse that he had undergone shoulder surgery

on his acromioclavicular (AC) joint on March 18, 2014, and was

still on worker's compensation as a result of a January 2, 2014

accident at his job site. See id. at 6-7. He asserts that the nurse

gave him two Tylenol, and advised that the doctor would determine

if he needed to go to the hospital. See id. at 6.

     Austin further asserts that, the following week, he saw

Defendant Barnes, who permitted him to have an "ultra-sling II"

(brace) that Dr. Murphy at Heekin Orthopedics had prescribed for

him after the March 18th surgery. Id. He avers that he saw Dr.

Toole,   an   orthopedic   doctor,   on   May   2,   2014,   at   Shands   of

Jacksonville (Shands). See id. at 7. According to Austin, Dr. Toole


                                     3
reviewed his January 2, March 18, and March 30, 2014 x-rays, and

explained that Austin needed surgery for his new injury, a broken

collar bone. See id. Austin states that Dr. Toole "placed an order"

on August 10th for him to undergo clavicle surgery, but JSO denied

it. See id. According to Austin, Barnes gave him Tramadol in August

2014, however, he had an allergic reaction, so she recommended

Naproxen, to which he had another allergic reaction. See id. at 8.

He avers that Barnes gave him Tylenol at a follow-up appointment,

and explained that they do not provide narcotics due to the

potential of dependency. See id. Austin states that another Shands

orthopedic doctor took an x-ray in September 2014, and advised him

that Dr. Toole had erred to the extent that Austin had a re-injury

to his AC joint, not a clavicle separation. See id. He maintains

that the Shands doctor recommended exercises, told him that they do

not perform re-injury surgeries, and advised Austin to stop wearing

the brace to avoid shoulder stiffness. See id.

     Austin asserts that he reported to the Jail's medical clinic

on October 8th, at which time Barnes informed him that a Shands

doctor advised that Austin should not wear the brace. See id. at 8-

9. He avers that Barnes asked him to remove the brace and surrender

it to her for placement with Austin's other property. See id. at 9.

Austin maintains that he told Barnes that he would not surrender

the brace to her until Dr. Murphy recommended that he no longer

wear it. See id. Austin states that, as he departed the room,


                                4
Barnes "yelled to [two officers who were sitting by her door] to

take the brace." Id. He avers that one officer "tackled" him to the

ground, and the other officer twisted his arm and fingers. Id. He

states that both officers kicked him in his testicles, and kneed

him in the lower back, as they tried to retrieve the brace from

him. See id. Austin asserts that other officers handcuffed him and

"dragged" him onto the elevator where the officer who initially

tackled him punched his stomach and rammed his head into the

elevator wall. Id.   According to Austin, the officer continued to

assault him as they exited the elevator, and later claimed that

Austin had spat on him. See id. He asserts that a sergeant placed

a spit guard on his face, and officers put him in a restraint chair

with his hands handcuffed behind him. See id.

     Next, Austin maintains that the Jail's nurse neither addressed

his complaints of back, head, and neck pain nor treated his

injuries. See id. at 10. He states that officers took him to mental

health confinement without any medical attention. See id. He

declares that he went to Shands on October 10th for follow-up

orthopedic care. See id. He avers that officers transported him to

the custody of the Florida Department of Corrections (FDOC) on

December 3, 2014. See id. Austin blames Barnes for "neglecting" to

send [his] medical records" to support Austin's asserted need for

a bottom bunk pass, walker, wheelchair, and/or cane that the FDOC

ultimately denied him. See id. According to Austin, "[e]verybody


                                 5
that got off the bus at Butler [(Reception and Medical Center in

Lake Butler, Florida)] had their medical records except [him]." Id.

               III. Motion to Dismiss Standard

     In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Nonetheless, the plaintiff must still meet some minimal

pleading requirements. Jackson v. Bellsouth Telecomm., 372 F.3d

1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while

"[s]pecific facts are not necessary[,]" the complaint should "'give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550

U.S. at 570. "A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).




                                6
     A "plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do[.]" Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that

a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]" which simply

"are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must

determine   whether   the   complaint   contains   "sufficient   factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at

570). And, while "[p]ro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore,

be liberally construed," Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998), "'this leniency does not give the

court a license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading in order to sustain an

action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x




                                   7
837, 839 (11th Cir. 2011)3 (quoting GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal

citation omitted), overruled in part on other grounds as recognized

in Randall, 610 F.3d at 706).

                   IV. Summary of the Arguments

      In the Motions, Defendants maintain that Austin fails to

assert facts to state plausible claims against them for violation

of the Fourteenth Amendment, see Motion at 4-6; Barnes Motion at 2-

5, and Fourth Amendment, see Thompkins Motion at 2-5. Additionally,

Defendants assert that they are entitled to qualified immunity. See

Motion at 6-8; Barnes Motion at 5-6; Thompkins Motion at 5. In

response to the Motions, Austin maintains that he has sufficiently

stated federal constitutional claims against the Defendants, and

that they are not entitled to qualified immunity. See Docs. 36, 42,

43.

                          V. Discussion

           A. Fourth Amendment Excessive Use of Force

      In the AC, Austin asserts that Defendant Thompkins used

excessive force during the course of his April 11, 2014 arrest when

Thompkins tripped him, causing Austin to fall on the ground and re-


      3
       "Although an unpublished opinion is not binding    . . . , it
is persuasive authority." United States v. Futrell, 209   F.3d 1286,
1289 (11th Cir. 2000) (per curiam); see generally Fed.    R. App. P.
32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not    considered
binding precedent, but they may be cited as               persuasive
authority.").

                                8
injure his shoulder. See AC at 5-6. Defendant Thompkins maintains

that Austin fails "to state any facts showing that [he] used

unreasonable force under the circumstances." See Thompkins Motion

at 3. In response, Austin argues that Thompkins' reliance on Graham

v. Connor, 490 U.S. 386, 395 (1989), and McCullough v. Antolini,

559 F.3d 1201, 1206 (11th Cir. 2009), is "misplaced" to the extent

that the caselaw does not "justify" Thompkins' conduct. Response

(Doc. 42) at 2. Austin states that sale of cocaine is not a crime

of violence, and the State never charged him with resisting arrest.

See id. at 3. He also asserts that none of the officers stated that

he was aggressive or violent. See id. He concludes, in pertinent

part:

                 Although [D]efendant Thompkins['] counsel
            is correct that Defendant Thompkins didn't
            have to accept at face value the Plaintiff's
            scar and his statement ("my shoulder," my
            shoulder")[4] which could be considered as a
            warning of a medical condition, this does not
            excuse[] Defendant Thompkins['] actions of
            tripping the Plaintiff with his leg so the
            Plaintiff fell to the ground injuring his
            shoulder[.] [I]t does not excuse Detective
            Thompkins['] failure to alert the arresting
            officers of the Plaintiff's medical condition
            or disability in order to prevent the
            [un]reasonable and unwarranted infliction of
            pain, and lastly, it does not excuse[]
            Defendant Thompkins['] failure to ensure that
            the Plaintiff received the appropriate medical
            treatment when advised by the Plaintiff about
            the injury and aggravation of his needs at the
            time of arrest where [it] is evident that all


        4
       See AC at 5 (stating that Austin screamed "my arm[,] my
arm"); see also Response (Doc. 42) at 3 (same).

                                  9
            the officers involved acted with wanton and
            reckless   disregard    of the   Plaintiff's
            condition and violated his constitutional
            protection against arrest and detention
            without probable cause.

Id. at 4.

     To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that (1) the defendant deprived him of a right secured under

the United States Constitution or federal law, and (2) such

deprivation occurred under color of state law. Salvato v. Miley,

790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per

curiam) (citations omitted). Additionally, the Eleventh Circuit

requires "'an affirmative causal connection between the official's

acts or omissions and the alleged constitutional deprivation' in §

1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d 611, 625

(11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401

(11th Cir. 1986)). In the absence of a federal constitutional

deprivation or violation of a federal right, a plaintiff cannot

sustain a cause of action against the defendant.

     To assert a valid Fourth Amendment claim for excessive force

by a law enforcement officer in the course of effectuating an

arrest, a plaintiff must allege that the officer's conduct was

objectively unreasonable. See Graham, 490 U.S. at 395-97. In

determining the reasonableness of the force applied, the Court


                                 10
examines "the fact pattern from the perspective of a reasonable

officer on the scene with knowledge of the attendant circumstances

and facts, and balanc[es] the risk of bodily harm to the suspect

against the gravity of the threat the officer sought to eliminate."

McCullough, 559 F.3d at 1206 (citing Scott v. Harris, 550 U.S. 372,

383 (2007)). The Supreme Court has instructed:

                 Determining whether the force used to
            effect a particular seizure is "reasonable"
            under the Fourth Amendment requires a careful
            balancing of "'the nature and quality of the
            intrusion on the individual's Fourth Amendment
            interests'"    against   the    countervailing
            governmental interests at stake. Id.,[5] at 8,
            105 S.Ct., at 1699, quoting United States v.
            Place, 462 U.S. 696, 703, 103 S.Ct. 2637,
            2642, 77 L.Ed.2d 110 (1983).

                 . . . .

            [The] proper application requires careful
            attention to the facts and circumstances of
            each particular case, including the severity
            of the crime at issue, whether the suspect
            poses an immediate threat to the safety of the
            officers or others, and whether he is actively
            resisting arrest or attempting to evade arrest
            by flight. See Tennessee v. Garner, 471 U.S.,
            at 8–9, 105 S.Ct., at 1699–1700 (the question
            is "whether the totality of the circumstances
            justifie[s]   a   particular   sort   of   ...
            seizure").

                 The "reasonableness" of a particular use
            of force must be judged from the perspective
            of a reasonable officer on the scene, rather
            than with the 20/20 vision of hindsight. See




     5
         Tennessee v. Garner, 471 U.S. 1 (1985).

                                 11
            Terry v. Ohio,[6] supra, 392 U.S., at 20–22, 88
            S.Ct., at 1879–1881.

                 . . . .

            With respect to a claim of excessive force,
            the same standard of reasonableness at the
            moment applies: "Not every push or shove, even
            if it may later seem unnecessary in the peace
            of a judge's chambers," . . . violates the
            Fourth    Amendment.    The     calculus    of
            reasonableness must embody allowance for the
            fact that police officers are often forced to
            make split-second judgments — in circumstances
            that are tense, uncertain, and rapidly
            evolving — about the amount of force that is
            necessary in a particular situation.

            [T]he "reasonableness" inquiry in an excessive
            force case is an objective one: the question
            is   whether   the   officers'    actions   are
            "objectively reasonable" in light of the facts
            and circumstances confronting them, without
            regard   to   their   underlying    intent   or
            motivation. See Scott v. United States, 436
            U.S. 128, 137–139, 98 S.Ct. 1717, 1723–1724,
            56 L.Ed.2d 168 (1978); see also Terry v. Ohio,
            supra, 392 U.S., at 21, 88 S.Ct., at 1879 (in
            analyzing the reasonableness of a particular
            search or seizure, "it is imperative that the
            facts   be   judged   against   an    objective
            standard"). An officer's evil intentions will
            not make a Fourth Amendment violation out of
            an objectively reasonable use of force; nor
            will an officer's good intentions make an
            objectively   unreasonable    use    of   force
            constitutional. See Scott v. United States,
            supra, 436 U.S., at 138, 98 S.Ct., at 1723,
            citing United States v. Robinson, 414 U.S.
            218, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973).

Graham, 490 U.S. at 396-97 (emphasis added).




     6
         Terry v. Ohio, 392 U.S. 1 (1968).

                                  12
     Very recently, the Eleventh Circuit Court of Appeals addressed

an arrestee's 42 U.S.C. § 1983 claim alleging that JSO officers

violated his Fourth Amendment rights when they employed excessive

force in effectuating his arrest. See Hinson v. Bias, No. 16-14112,

2019 WL 2482092 (11th Cir. June 14, 2019). In doing so, the court

described the objective reasonableness standard, and applied "the

six Fourth Amendment excessive-force factors" to the facts of the

case. Id. at *11. The court stated, in pertinent part:

                 The    Fourth   Amendment's    "objective
            reasonableness" standard governs our inquiry.
            Crenshaw,[7] 556 F.3d at 1290 (citation
            omitted). Under this standard, we must
            consider "whether the officer's conduct is
            objectively reasonable in light of the facts
            confronting the officer." Id. (quoting Vinyard
            v. Wilson, 311 F.3d 1340, 1347 (11th Cir.
            2002)) (internal quotation marks omitted).
            When we conduct our analysis, we must do so
            "from the perspective of a reasonable officer
            on the scene, rather than with the 20/20
            vision of hindsight," id. (quoting Graham v.
            Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104
            L.Ed.2d 443 (1989)) (internal quotation marks
            omitted), and we acknowledge that "the right
            to make an arrest or investigatory stop
            necessarily carries with it the right to use
            some degree of physical coercion or threat
            thereof to effect it." Graham, 490 U.S. at
            396, 109 S.Ct. 1865 (citation omitted).

                 In applying this standard, we carefully
            balance "the nature and quality of the
            intrusion on the individual's Fourth Amendment
            interests    against     the    countervailing
            governmental interests at stake." Crenshaw,
            556 F.3d at 1290 (quoting Graham, 490 U.S. at


     7
           Crenshaw v. Lister, 556 F.3d 1283 (11th Cir. 2009) (per
curiam).

                                 13
            396, 109 S.Ct. 1865) (internal quotation marks
            omitted). We have explained that "the amount
            of force used by an officer in seizing and
            arresting a suspect must be reasonably
            proportionate to the need for that force.”
            Stephens v. DeGiovanni, 852 F.3d 1298, 1324
            (11th Cir. 2017) . . . . Factors we account
            for in making this assessment include (1) the
            severity of the crime; (2) whether the
            individual "poses an immediate threat to the
            safety of the officers or others," Crenshaw,
            556 F.3d at 1290 (quoting Graham, 490 U.S. at
            396,   109   S.Ct.  1865)   (quotation   marks
            omitted); (3) whether the individual actively
            resists or tries to evade arrest by flight,
            id.; (4) the need for force to be applied; (5)
            the amount of force applied in light of the
            nature of the need; and (6) the severity of
            the injury.[8]

                 We have further elaborated on some of
            these factors. For example, "[t]he nature and
            extent of physical injuries sustained by a
            plaintiff" can be relevant in evaluating
            "whether the amount and type of force used by
            the   arresting   officer   were   excessive."
            Stephens, 852 F.3d at 1325 (emphasis omitted).

     8
         Notably, the court explained:

            At times in our caselaw, we have identified
            another factor: whether officers applied force
            "in good faith or [rather did so] maliciously
            and sadistically." Hadley v. Gutierrez, 526
            F.3d 1324, 1329 (11th Cir. 2008). As we
            explained in Mobley v. Palm Beach County
            Sheriff Department, 783 F.3d 1347, 1354 (11th
            Cir. 2015), however, that caselaw is not
            correct. Because the test we apply asks
            whether an officer's actions in using force
            were objectively reasonable, the test is not a
            subjective one. Id. So we do not consider an
            officer's subjective intent in applying force.
            Id.

Hinson, 2019 WL 2482092, at *9 n.9.


                                 14
          Nevertheless, we have cautioned that "[w]hen
          more force is required to effect an arrest
          without endangering officer safety, the
          suspect will likely suffer more severe injury,
          but that alone does not make the use of that
          amount of force unreasonable." Mobley v. Palm
          Beach Cty. Sheriff Dep't, 783 F.3d 1347, 1356
          (11th Cir. 2015) (per curiam).

Id. at *9-10 (emphasis added and footnote omitted).

     The first Graham factor, "the severity of the crime at issue,"

weighs in favor of a finding that Detective Thompkins' use of force

was reasonable. 490 U.S. at 396. As Austin's allegations in the AC

make plain, from the beginning of the April 11, 2014 encounter,

Detective Thompkins believed he was dealing with a suspect who was

involved in felonious criminal drug activity. Significantly, the

State charged Austin with sale of cannabis, possession of cocaine,

and possession of less than twenty grams of cannabis for offenses

he committed that day. See https://core.duvalclerk.com, case number

16-2014-CF-003469-AXXX-MA, docket entry 116, Amended Information,

filed September 5, 2014.9 Notably, the crimes of sale of cannabis

and possession of cocaine are third degree felonies in violation of



     9
       Austin asserts that the State dropped the sale of marijuana
charge. See AC at 6. However, the state court record reflects that
Austin proceeded to a trial by jury on an Amended Information,
which included a charge for sale of cannabis (count one). See
https://core.duvalclerk.com, case number 16-2014-CF-003469-AXXX-MA,
docket entry 116. A jury ultimately found Austin guilty of the
three offenses on September 19, 2014, and the trial court sentenced
him on November 14, 2014, to a term of imprisonment of ten years
for sale of cannabis, a term of imprisonment of five years for
possession of cocaine, and for time served for possession of less
than twenty grams of cannabis. See id., docket entry 217, Judgment.

                                15
Florida Statutes sections 893.13(1)(a)2, and 893.13(6)(a).10 As he

acknowledges in the AC, Austin has been serving the terms of

incarceration in FDOC custody since December 3, 2014. See AC at 10;

http://www.dc.state.fl.us/offender/Search/detail.aspx (last visited

July 17, 2019).

     The second Graham factor, "whether the suspect poses an

immediate threat to the safety of the officers or others," 490 U.S.

at 396, also weighs in favor of a finding that Detective Thompkins'

application of force was reasonable. According to Austin, when

they pointed guns at him, he attempted to run towards them. See AC

at 5. In light of Austin's screaming and unpredictable movement

towards the armed officers, a reasonable officer certainly could

have perceived Austin as an immediate threat to the officers. Thus,

taking Austin's allegations as true, as the Court must, Thompkins

not only had reason to fear that Austin could pose a danger to him,

but that Austin could also threaten the safety of others as well.

     The third Graham factor, "whether [the suspect] is actively

resisting arrest or attempting to evade arrest by flight," 490 U.S.

at 396, also weighs in favor of a conclusion that Detective

Thompkins' use of force was not unreasonable. Any reasonable

officer could have construed Austin's running and screaming to be

either an offensive move toward armed officers or an attempt to



     10
       See 2019 Fla. Sess. Law Serv. Ch. 2019-3 (S.B.4) (amending
Fla. Stat. § 893.13(7)(a)).

                                16
flee the scene. As such, an officer reasonably could have believed

that a stop tactic was needed to avoid potential harm to himself

and others. As the Supreme Court has explained, "[t]he attempt to

elude capture is a direct challenge to an officer's authority" and

"gives the officer reason to believe that the [suspect] has

something more serious . . . to hide." Sykes v. United States, 564

U.S. 1, 9 (2011), overruled on other grounds, Johnson v. United

States, 135 S. Ct. 2551 (2015).

     As such, all three Graham factors - the severity of the crime

at issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether the suspect is

attempting to resist arrest or evade capture by flight - weigh in

Detective Thompkins' favor. The Court, however, does not end its

inquiry there. The Eleventh Circuit also instructs district courts

to consider three other factors: (1) "the need for force to be

applied"; (2) "the amount of force applied in light of the nature

of the need"; and (3) "the severity of the injury." Hinson, 2019 WL

2482092, at *9 (footnote omitted). The Court will refer to these as

the Hinson factors.

     The first Hinson factor - the need for the application of

force - is answered by the Graham factors themselves. The fact that

the officers were arresting Austin for committing felonious acts,

and that Detective Thompkins reasonably could have believed that

Austin screaming and running toward armed officers threatened the


                                  17
safety of the officers, and/or that Austin was either fleeing or

resisting an arrest, all suggest that there was a need to stop

Austin's approach towards the officers. Next, the second Hinson

factor - the relationship between the need and the amount of force

used - is perhaps the central question, and it especially weighs in

favor of a conclusion that Detective Thompkins' use of force was

reasonable.   Under   these   circumstances,   a   reasonable   officer

certainly could conclude that the minimal amount of force Thompkins

applied - tripping Austin and causing him to fall to the ground to

stop him from running towards officers - was appropriate.

     Finally, the third Hinson factor - the severity of the injury

- is neutral on the facts before the Court. Taking Austin's

assertions as true, as the Court must, Austin re-injured his

shoulder when he fell to the ground. Notably, regardless of how

serious Austin asserts his shoulder injury to be, it was the result

of Detective Thompkins' proportionate use of force against an

unpredictable, moving suspect. Austin states that Thompkins should

have known about his shoulder injury because his surgical scars

were visible, and he shouted "my arm[,] my arm." AC at 5. However,

Austin neither asserts nor suggests that Detective Thompkins knew

the extent of his shoulder injury, but still chose to use a level

of force that would aggravate the preexisting shoulder injury. The

Eleventh Circuit has stated:

          We do not use hindsight to judge the acts of
          police officers; we look at what they knew (or

                                  18
             reasonably should have known) at the time of
             the act. What would ordinarily be considered
             reasonable force does not become excessive
             force when the force aggravates (however
             severely) a pre-existing condition the extent
             of which was unknown to the officer at the
             time. See Silverman,[11] 694 F.2d at 1096–97
             (concluding that force used was not, as a
             matter of law, excessive even though arrestee
             died of heart attack during arrest).

Rodriguez v. Farrell, 280 F.3d 1341, 1352-53 (11th Cir. 2002).

Accordingly, the Court determines that Austin has failed to state

a plausible Fourth Amendment excessive-use-of-force claim against

Detective Thompkins. Accordingly, Thompkins' Motion is due to be

granted.12

     B. Fourteenth Amendment Deliberate Indifference Claims

     Austin asserts that Defendants Anderson, Valerio, and Barnes

violated his Eighth Amendment right when they were deliberately

indifferent to his medical needs. See AC at 4. He avers that

Defendant Anderson read him his Miranda13 rights and interviewed

him, and Defendant Valerio transported him to the Jail instead of



     11
          Silverman v. Ballantine, 694 F.2d 1091, 1096–97 (7th Cir.
1982).
     12
       The Court need not consider the issue of qualified immunity
because it has determined there was no federal constitutional
violation. However, if the Court did address the issue, it would
find that Detective Thompkins is entitled to qualified immunity for
the same reason. See Hinson, 2019 WL 2482092, at *9-12; Garczynski
v. Bradshaw, 573 F.3d 1158, 1170 (11th Cir. 2009) ("No
constitutional violation occurred. Without this element, we need
not   assess   whether   the   alleged    violation   was   clearly
established.").
     13
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                  19
taking him directly to the emergency room. See AC at 6. He states

that he was in the garage for forty-five minutes, and saw the Jail

intake nurse after he was searched and "dressed out." Id. He avers

that his shoulder bone was "sticking up" and his left shoulder was

swollen when he saw the intake nurse. Id. According to Austin,

Defendant Barnes saw him the following week, and referred him to an

orthopedic doctor, whom he saw on May 2, 2014. Id. at 6-7.

Defendants maintain that Austin fails to state plausible deliberate

indifference claims against them, and that they are entitled to

qualified immunity.

     Preliminarily, the Court notes that the Eighth Amendment does

not apply to Austin as a pretrial detainee at the Jail. See Nam

Dang by & through Vina Dang v. Sheriff, Seminole Cty. Fla., 871

F.3d 1272, 1279 (11th Cir. 2017). Nevertheless, the standard for

providing basic human needs and a safe environment to those

incarcerated or in detention is the same under both the Eighth and

Fourteenth Amendments. Id.; see Smith v. Franklin Cty., 762 F.

App'x 885, 889 (11th Cir. 2019) (per curiam); Johnson v. Bessemer,

Ala., City of, 741 F. App'x 694, 699 n.5 (11th Cir. 2018) (per

curiam) (stating that Kingsley v. Hendrickson, 135 S.Ct. 2466

(2015),14 involving a pretrial detainee's excessive force claim,

"does     not   undermine   our   earlier   Eighth   Amendment   deliberate



     14
       The United States Supreme Court held that "the appropriate
standard for a pretrial detainee's excessive force claim is solely
an objective one." Kingsley, 135 S.Ct. at 2473.

                                      20
indifference precedents"); Goodman v. Kimbrough, 718 F.3d 1325,

1331 n.1 (11th Cir. 2013) ("Regardless of the particular taxonomy

under which we analyze the case, however, the result is the same,

because 'the standards under the Fourteenth Amendment are identical

to those under the Eighth.'") (citation omitted).

     The Eleventh Circuit has explained the requirements for a

claim of constitutionally inadequate care:

                 "The Constitution does not mandate
            comfortable prisons, but neither does it
            permit inhumane ones . . . ." Farmer, 511 U.S.
            at 832, 114 S.Ct. at 1976 (internal quotation
            and citation omitted).[15] Thus, in its
            prohibition    of     "cruel    and    unusual
            punishments," the Eighth Amendment requires
            that   prison    officials    provide   humane
            conditions of confinement. Id. However, as
            noted above, only those conditions which
            objectively amount to an "extreme deprivation"
            violating contemporary standards of decency
            are subject to Eighth Amendment scrutiny.
            Hudson, 503 U.S. at 8-9, 112 S.Ct. at 1000.[16]
            Furthermore, it is only a prison official's
            subjective deliberate indifference to the
            substantial risk of serious harm caused by
            such conditions that gives rise to an Eighth
            Amendment violation. Farmer, 511 U.S. at 828,
            114 S.Ct. at 1974 (quotation and citation
            omitted); Wilson, 501 U.S. at 303, 111 S.Ct.
            at 2327.[17]

Thomas v. Bryant, 614 F.3d 1288, 1306-07 (11th Cir. 2010). "To show

that a prison official acted with deliberate indifference to

serious medical needs, a plaintiff must satisfy both an objective


     15
          Farmer v. Brennan, 511 U.S. 825 (1994).
     16
          Hudson v. McMillian, 503 U.S. 1 (1992).
     17
          Wilson v. Seiter, 501 U.S. 294 (1991).

                                  21
and a subjective inquiry." Brown v. Johnson, 387 F.3d 1344, 1351

(11th Cir. 2004) (quoting Farrow v. West, 320 F.3d 1235, 1243 (11th

Cir. 2003)). First, the plaintiff must satisfy the objective

component by showing that he had a serious medical need. Goebert v.

Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

                  "A serious medical need is considered
            'one that has been diagnosed by a physician as
            mandating treatment or one that is so obvious
            that even a lay person would easily recognize
            the necessity for a doctor's attention.'" Id.
            (citing Hill v. Dekalb Reg'l Youth Det. Ctr.,
            40 F.3d 1176, 1187 (11th Cir. 1994)). In
            either case, "the medical need must be one
            that,    if  left    unattended,   pos[es]   a
            substantial risk of serious harm." Id.
            (citation and internal quotations marks
            omitted).

Brown, 387 F.3d at 1351. Next, the plaintiff must satisfy the

subjective component, which requires the plaintiff to "allege that

the prison official, at a minimum, acted with a state of mind that

constituted deliberate indifference." Richardson v. Johnson, 598

F.3d 734, 737 (11th Cir. 2010) (per curiam) (describing the three

components of deliberate indifference as "(1) subjective knowledge

of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than mere negligence") (citing Farrow, 320

F.3d at 1245); Lane v. Philbin, 835 F.3d 1302, 1308 (11th Cir.

2016) (setting forth the three components) (citing Farrow, 320 F.3d

at 1245).




                                 22
                 In   Estelle[18],    the    Supreme   Court
            established that "deliberate indifference"
            entails more than mere negligence. Estelle,
            429 U.S. at 106, 97 S.Ct. 285; Farmer, 511
            U.S. at 835, 114 S.Ct. 1970. The Supreme Court
            clarified    the    "deliberate    indifference"
            standard in Farmer by holding that a prison
            official   cannot     be   found    deliberately
            indifferent under the Eighth Amendment "unless
            the official knows of and disregards an
            excessive risk to inmate health or safety; the
            official must both be aware of facts from
            which the inference could be drawn that a
            substantial risk of serious harm exists, and
            he must also draw the inference." Farmer, 511
            U.S. at 837, 114 S.Ct. 1970 (emphasis added).
            In interpreting Farmer and Estelle, this Court
            explained in McElligott[19] that "deliberate
            indifference    has   three   components:    (1)
            subjective knowledge of a risk of serious
            harm; (2) disregard of that risk; (3) by
            conduct that is more than mere negligence."
            McElligott, 182 F.3d at 1255; Taylor,[20] 221
            F.3d at 1258 (stating that defendant must have
            subjective awareness of an "objectively
            serious need" and that his response must
            constitute    "an    objectively    insufficient
            response to that need").

Farrow, 320 F.3d at 1245-46.

     According to Austin's own allegations, any delay in the Jail's

provision of medical care was partially due to custodial events

relating to the reading of his Miranda rights, interrogation, and

the taking of photographs as well as his transportation to the

Jail. See AC at 6. Austin states that he "had just taken" Percocet

before his interaction with law enforcement, and therefore was


     18
          Estelle v. Gamble, 429 U.S. 97 (1976).
     19
          McElligott v. Foley, 182 F.3d 1248 (11th Cir. 1999).
     20
          Taylor v. Adams, 221 F.3d 1254 (11th Cir. 2000).

                                  23
concerned that his medication would wear off before the Jail intake

nurses could provide more pain medication. Id. To the extent Austin

avers that Defendants Valerio and Anderson delayed his medical

treatment, he neither asserts any deliberateness on Defendants'

part nor that the delay worsened his physical injuries. Colardo-

Keen v. Rockdale Cty, Ga., No. 17-13505, 2019 WL 2245922, at *10

(11th Cir. May 24, 2019). Austin asserts that he saw three intake

nurses upon entry to the Jail that same day, and that Barnes

attended to his medical needs the following week. See AC at 6-7.

     As to any complaints about Defendant Barnes' negligent acts

and unprofessional conduct in providing allegedly substandard

medical care and failing to send his medical records to the FDOC,

the law is well settled that the Constitution is not implicated by

the negligent acts of corrections officials and medical personnel.

Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Davidson v.

Cannon, 474 U.S. 344, 348 (1986) ("As we held in Daniels, the

protections of the Due Process Clause, whether procedural or

substantive, are just not triggered by lack of due care by prison

officials."). A complaint that a physician has been negligent "in

diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment." Bingham

v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011) (per curiam)

(quotation    marks   and   citation        omitted).   While     Plaintiff's

allegations    may    suggest     medical     malpractice,      "[a]ccidents,

mistakes,     negligence,       and   medical     malpractice       are   not

                                      24
'constitutional     violation[s]     merely       because   the    victim    is    a

prisoner.'" Harris v. Coweta Cty., 21 F.3d 388, 393 (11th Cir.

1994)    (citing   Estelle,   429    U.S.    at    106).    Consequently,       the

allegedly negligent conduct of Barnes about which Austin complains

does not rise to the level of a federal constitutional violation

and provides no basis for relief in this 42 U.S.C. § 1983 action.

        Notably,   Austin   states    that    he     needed       stronger   pain

medication, proper physical therapy, and the brace that Dr. Murphy

advised him to wear. The United States Supreme Court has stated:

            [T]he question whether an X-ray or additional
            diagnostic techniques or forms of treatment is
            indicated is a classic example of a matter for
            medical judgment. A medical decision not to
            order an X-ray, or like measures, does not
            represent cruel and unusual punishment. At
            most[,] it is medical malpractice, and as such
            the proper forum is the state court . . . .

Estelle, 429 U.S. at 107; Adams v. Poag, 61 F.3d 1537, 1545 (11th

Cir. 1995) ("[T]he question of whether [Defendant Barnes] should

have    employed   additional   diagnostic         techniques      or   forms     of

treatment 'is a classic example of a matter for medical judgment'

and therefore not an appropriate basis for grounding liability

under the Eighth Amendment."). "Nor does a simple difference in

medical opinion as to [Austin's] diagnosis or course of treatment

support a claim of cruel and unusual punishment." Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (citation omitted).

Moreover, medical treatment violates the Constitution only when it

is "so grossly incompetent, inadequate, or excessive as to shock


                                      25
the conscience or to be intolerable to fundamental fairness."

Rogers, 792 F.2d at 1058 (citation omitted)). Taking Austin's

assertions as true, as the Court must, he fails to state plausible

deliberate     indifference   claims   against   Defendants   Valerio,

Anderson, and Barnes. Thus, Defendants' Motions are due to be

granted as to Austin's Fourteenth Amendment deliberate indifference

claims against them.

         C. Fourteenth Amendment Excessive Force Claim
                    Against Defendant Barnes

     Austin asserts that Defendant Barnes directed Jail officers to

take his brace when he refused to surrender it to her. See AC at 9,

¶ 27; Doc. 5-6 at 1, Health Care Grievance Form (stating Dr. Barnes

authorized the use of force), dated October 29, 2014. In the AC,

Austin describes the events leading up to the Jail officers' use of

force against him.

                  In September I have an appointment at
             Shands   Jacksonville.   This   time  it's   a
             different orthopedic doctor who gives me
             another x-ray but he doesn't have the x-rays
             from He[e]kin orthopedic Doctor Murphy like
             Dr. Toole did. He looks at the x-rays and says
             that Dr. Toole was wrong[.] [I]t's not a
             clavicle separation but a re-injury to ... my
             A.C.[] He told me that they don't do re-injury
             surgeries.

                  This doctor also told me that I need to
             stop wearing the brace before my shoulder
             get[s] stiff and I should continue to do the
             exercises and he couldn't give me anything for
             pain because Jacksonville Sheriff's Office
             policy won't allow him to.




                                  26
                Then on October 8th 2014 about 9:30 am
           and 10:30 am I was called to the jail[']s M-2
           clinic[] [t]o see Doctor Barnes[.] [U]pon
           entering the M-2 clinic when I got off the
           elevator I see more correctional officers
           th[a]n usual[.] I see 4 in the control booth
           and two in the hallway by Doctor Barnes[']
           office[,] and the camera in the [h]all would
           prove this.

                I walk into Dr. Barnes['] office and sit
           down[.] [S]he immediately tells me that the
           Doctor at Shands says that I need to take off
           the ultra-sling II from He[e]kin orthopedics
           and give it to her to be placed in my
           property. I told Dr. Barnes that the doctor at
           Shands w[as] th[eir] doctor and he can't
           authorize me to take off the sling when
           He[e]kin orthopedic Dr. Murphy told me to wear
           the sling so I don't further injure my
           shoulder and she was the one he told that to.
           I also told Dr. Barnes when doctor Murphy
           tell[s] me to not wear i[t] then I won't[.]
           [U]ntil then[,] I'm going back to my dorm.

                When I reached the hallways[,] the two
           officer[]s that were sitting by her door
           w[ere] still there[.] [T]hen Dr. Barnes yelled
           to them to take the brace from me[.] [O]ne of
           the officer[]s didn't waste any time. He
           tackled me to the ground and the other officer
           began to twist my arm and fingers while I was
           on my back they kicked me in my testicles,
           kneed me in my lower back while trying to get
           my brace.

AC at 9 (emphasis added). Defendant Barnes maintains that Austin

fails to state a plausible Fourteenth Amendment excessive-force

claim against her because he neither asserts that she used force

against   him   nor   that   she   directed   the   Jail   officers   to   use

excessive force against him. See Barnes' Motion at 5.




                                      27
     The Supreme Court has clarified that a pretrial detainee

raising a Fourteenth Amendment excessive-force claim does not need

to prove an officer's subjective intent to harm, but instead "must

show only that the force purposely or knowingly used against him

was objectively unreasonable." Kingsley, 135 S.Ct. at 2473; see

Piazza v. Jefferson Cty., Ala., 923 F.3d 947, 952 (11th Cir. 2019).

Notably, "the Fourteenth Amendment standard has come to resemble

the test that governs excessive-force claims brought by arrestees

under the Fourth Amendment." Piazza, 923 F.3d at 953 (citations

omitted).

     According to Austin's own allegations, he refused to comply

with Dr. Barnes' request to surrender the brace because Dr. Murphy

had advised him to wear the brace. See AC at 9. According to

Austin, his preference was to rely on his own doctor's advice, not

that of the Shands doctor, whom he referred to as their doctor. See

id. Taking Austin's assertions as true, Barnes initially sought

Austin's cooperation by asking Austin to surrender the brace based

on the advice of a Shands doctor. When Austin refused to comply and

left the medical office without surrendering the brace, Barnes'

direction to the officers to take the brace was a reasonable

measure to ensure that Austin followed the advice of Jail medical

personnel who had determined that the brace would stiffen his

shoulder.

     Under circumstances that were rapidly evolving, the Jail

officers initiated physical contact with Austin for a legitimate

                                28
medical      purpose     -   the    taking     of   a   brace   that    could    prove

detrimental        to   Austin's     health.    Austin     neither     asserts    that

Defendant Barnes was involved in the actual taking of the brace,

that she directed the officers to use forceful means to retrieve

the brace, nor watched as the officers used excessive force against

him. Thus, taking Austin's allegations as true, as the Court must,

he   fails    to    state    a     plausible   excessive-force         claim   against

Defendant Barnes. Thus, Defendant Barnes' Motion is due to be

granted.21

                        D. Plaintiff's Request to Amend

      Austin requests the Court's permission to amend his AC. See

Responses, Docs. 36 at 9; 42 at 4-5. Preliminarily, the Court notes

that a request for affirmative relief, such as a request for leave

to amend a pleading, is not properly made when simply included in

a response to a motion. See Fed. R. Civ. P. 7(b); see also

Rosenberg v. Gould, 554 F.3d 962, 965 (11th Cir. 2009) ("Where a

request for leave to file an amended complaint simply is imbedded

within an opposition memorandum, the issue has not been raised

properly.") (quoting Posner v. Essex Ins. Co., 178 F.3d 1209, 1222

(11th Cir. 1999)).

      Moreover, even if it were proper to include such a request in

the Responses, the request is otherwise due to be denied for


      21
        For this same reason, Defendant Barnes' assertion of her
right to qualified immunity would provide an alternative basis for
dismissal.

                                          29
failure to comply with Local Rules 3.01(a) and 3.01(g), United

States District Court, Middle District of Florida (Local Rule(s)).

Local Rule 3.01(a) requires a memorandum of legal authority in

support of a request from the Court. See Local Rule 3.01(a). Local

Rule 3.01(g) requires certification that the moving party has

conferred with opposing counsel in a good faith effort to resolve

the issue raised by the motion and advising the Court whether

opposing counsel agrees to the relief requested. See Local Rule

3.01(g). In addition to these deficiencies under the Local Rules,

the request in the Responses also fails to satisfy the requirement

that "[a] motion for leave to amend should either set forth the

substance of the proposed amendment or attach a copy of the

proposed amendment."   Long v. Satz, 181 F.3d 1275, 1279 (11th Cir.

1999); see also McGinley v. Fla. Dep't of Highway Safety and Motor

Vehicles, 438 F. App'x 754, 757 (11th Cir. 2011) (affirming denial

of leave to amend where plaintiff did not set forth the substance

of the proposed amendment); United States ex. rel. Atkins v.

McInteer, 470 F.3d 1350, 1361-62 (11th Cir. 2006) (same). Thus, the

Court will not entertain Austin's request for relief included in

the Responses.




                                30
       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.   Defendants Valerio and Anderson's Motion to Dismiss (Doc.

21),   Defendant   Thompkins'   Motion   to   Dismiss   (Doc.   34),   and

Defendant Barnes' Motion to Dismiss (Doc. 35) are GRANTED, and

Plaintiff's claims against them are DISMISSED.

       2.   The Clerk of Court shall enter judgment dismissing this

case with prejudice.

       3.   The Clerk shall terminate any pending motions and close

the case.

       DONE AND ORDERED at Jacksonville, Florida, this 18th day of

July, 2019.




sc 7/17
c:
Anthony L. Austin, FDOC #301298
Counsel of Record



                                  31
